DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered but they are not persuasive. Applicant has amended independent claims 55 and 72 to recite a medical device measuring an amount of CO2 and O2 in a volume of air, calculating a ratio of CO2/O2 based on the measured amounts, and instructing an operator to treat a patient for pulmonary embolism if the ratio is a predetermined value, and argues that reference to Kane et al., do not meet the claim limitations.
The Examiner notes that the claims are directed to a removable mouthpiece for a medical device, and only recites structural elements of the removable mouthpiece.  As such, the structural elements of the claims are directed to the removable mouthpiece and not the medical device with which it can be used.  Furthermore, the amended limitations are directed to the intended use of the medical device, and therefore do not impart patentability to the removable mouthpiece.  Therefore, in light of the teachings of the prior art, and the arguments presented here, the Examiner contends that the limitations of the instant claims are taught by the references cited below, thus the rejection is maintained.  
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).  Claims 21-41 were canceled in the response filed on September 23, 2022 and replaced with claims 42-54.  Accordingly, the claims under examination have been renumbered as 55-75.
Misnumbered claims 21-41 have been renumbered as claims 55-75.
Claims 55 and 72 are objected to because of the following informalities:  for claims 55 and 72 at line 3 “the measure amounts” should be changed to --the measured amounts--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 55 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 55 recites the limitation "the amount of CO2" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation "the patient" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 55 recites the limitation “the measure amounts” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 72 recites the limitation "the amount of CO2" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 72 recites the limitation “the measure amounts” in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 72 recites the limitation "the patient" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 55-75 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kane et al., (US 2008/0200824).
The applied reference has a common Inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
For claims 55 and 72, Kane et al., teach a removable mouthpiece (Abstract) comprising a cylindrical body having first and second ends defining an air passageway (paragraphs 0016, 0074), a conical filter having an open end and a closed end wherein the open end has a larger diameter compared to the closed end (paragraphs 0074, 0098), and a support member that supports the filter in the air passageway (paragraph 0096).  The Examiner notes that claims 55 and 72 are directed to a removable mouthpiece, and not a medical device, thus patentability is determined by the structural elements of the removable mouthpiece.  Additionally, the Examiner notes that the amended limitations recite the intended use of a medical device, which the Examiner interprets as a separate device from the removable mouthpiece.  As such, the measurements of CO2 and O2 performed by the claimed medical device are not given patentable weight.
For claim 56, Kane et al., teach the filter open end having a diameter the same as the opening of the mouthpiece (figure 7).
For claim 57, Kane et al., teach the filter having antimicrobial coatings (paragraph 0075).
For claim 58, Kane et al., teach the closed end of the filter extending through the second end of the mouthpiece (figure 7).
For claims 59-61, Kane et al., teach the filter diameters ranging from 1:2 to 1:4 with a ratio of 3:8 being preferred (paragraph 0098). Additionally, Kane et al., teach the ratio of the closed filter end diameter to filter length being 4:1 to 5:1 (paragraph 0098).
For claims 62-64, Kane et al., teach a spitguard (paragraph 0101) having a first diameter proximal to the mouthpiece smaller than a second diameter distal to the mouthpiece (figure 12d #85). Kane et al., also teach the spitguard having finger grips and indentations (paragraph 0101).
For claims 65 and 66, Kane et al., teach the mouthpiece having a flange unit with spaced apart bite tabs (paragraph 0102).
For claims 67-70 and 73-75, Kane et al., teach the support member having a plurality of external fins supporting the external and internal surfaces of the filter (paragraph 0103).
For claim 71, Kane et al., teach a pleated filter (paragraph 0104).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DWAN A GERIDO whose telephone number is (571)270-3714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DWAN A GERIDO/Examiner, Art Unit 1797                                                                                                                                                                                                        
/BRIAN R GORDON/Primary Examiner, Art Unit 1798